TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00512-CV



                                  In re Paul West Kimmell


                    ORIGINAL PROCEEDING FROM LLANO COUNTY



                          MEMORANDUM OPINION


              Paul West Kimmell has filed a petition requesting that this Court issue a writ of

mandamus. We deny the petition.




                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Filed: August 9, 2013